USCA4 Appeal: 22-1743      Doc: 13         Filed: 10/20/2022      Pg: 1 of 3




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 22-1743


        KATHY REAVES, a/k/a Kathy Juanita Reaves,

                             Plaintiff - Appellant,

                      v.

        CHARLES M. DICKENS, individually; HENRY DARGAN MCMASTER;
        CORDERO FOSTER, individually; DANIEL HUCKSO, individually; RICHARD
        ROUNDTREE; WENDY EDWARDS, individually; JAMIE WILSON, JR.;
        XERNONA THOMAS; MAKEBA CLARK, individually; SELENA
        BLAKENSHIP; BRIAN KEMP; CHRISTOPHER N. WILLIAMSON; JO-
        NATHAN NELL, individually; MARK KEEL, individually; SCOTT
        WILKERSON, individually; REGINA CROOLEY, individually; KEVIN A.
        SHWEDO, individually; ROBERT G. WOODS, IV; KEVIN THOMAS; J. RON
        MUNNERLYN, individually; LARRY MCNEILL, individually; PATRICK DEAN
        BLANCHARD, individually; OFFICER SUTTON, individually; ODIE DONALD,
        II, individually; HARDIE DAVIS, JR., individually; VICTOR REYNOLDS,
        individually; JOHN MELVIN, individually; MORCEASE BEASLEY, individually;
        THOMAS Y. TRAWICK, JR., individually; DANIEL POSTELL, individually;
        LAKESHIA JORDAN, individually; MARK SIZEMORE, individually; DEXTER
        FISHER, individually; CHRISTOPHER A. WRAY, individually; MOLLY
        SPEARMAN; CATHY HAZELWOOD; KATHRYN M. CREWS,

                             Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at Florence.
        Terry L. Wooten, Senior District Judge. (4:22-cv-00318-TLW-TER)


        Submitted: October 18, 2022                                     Decided: October 20, 2022
USCA4 Appeal: 22-1743      Doc: 13         Filed: 10/20/2022    Pg: 2 of 3




        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Kathy Reaves, Appellant Pro Se. Jerome Scott Kozacki, WILLCOX BUYCK &
        WILLIAMS, PA, Florence, South Carolina; Samuel F. Arthur, III, AIKEN, BRIDGES,
        ELLIOTT, TYLER & SALEEBY, PA, Florence, South Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-1743         Doc: 13        Filed: 10/20/2022      Pg: 3 of 3




        PER CURIAM:

               Kathy Reaves seeks to appeal the district court’s order accepting the magistrate

        judge’s recommendation and partially dismissing Reaves’ amended complaint. This court

        may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory

        and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

        Loan Corp., 337 U.S. 541, 545-46 (1949). The order Reaves seeks to appeal is neither a

        final order nor an appealable interlocutory or collateral order. See Porter v. Zook, 803 F.3d

        694, 696 (4th Cir. 2015) (“Ordinarily, a district court order is not final until it has resolved

        all claims as to all parties.” (cleaned up)). Accordingly, we dismiss the appeal for lack of

        jurisdiction. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                          DISMISSED




                                                       3